Action for damages arising out of the death of Henrietta Coldwater as the result of the skidding from a state highway of an automobile in which she was a passenger, allegedly caused *Page 67 
by the defective, rough and slippery condition of such highway and absence of signs warning motorists of such dangerous condition.
The action was filed originally in the District Court of Lewis and Clark County, and thereafter transferred to Park County.
Of the thirteen defendants named in the complaint, as amended, only six appeared. So far as the record discloses the other seven were not served, and defaults were not entered against them.
On May 20, 1943, the defendant State Highway Commission filed general and special demurrers to the second amended complaint, as did the defendants Walter W. Phillips and John M. Wheeler. The special demurrers are grounded on lack of jurisdiction of the defendants or the cause of action, misjoinder of parties defendant, and improperly united causes of action.
On July 12, 1943, the demurrers of these defendants were sustained, "upon the ground that complaint as against said demurring defendants does not state a cause of action." The trial court appears thus to have acted only upon the general demurrers. No further pleading having been filed within the prescribed time, judgment of dismissal as to the defendants above named was entered on August 16, 1943.
During February, 1944, three separate general and special demurrers to the second amended complaint were filed by the defendants Hartford Accident  Indemnity Company, Lee M. Ford, and Fireman's Fund Indemnity Company, the special demurrers being grounded upon misjoinder of parties defendant and improperly united causes of action. Thereafter these general and special demurrers were sustained, and the plaintiff having failed to further plead within the prescribed time, judgment of dismissal as to the three last-mentioned defendants was entered on June 19, 1944.
As above noted, the defendants affected by this appeal are State Highway Commission, Walter W. Phillips, John M. Wheeler, Lee M. Ford, Hartford Accident  Indemnity Company, and Fireman's Fund Indemnity Company. The two *Page 68 
named corporations are alleged to be sureties on the official bonds of the defendants Lee M. Ford and John M. Wheeler, respectively, as members of the State Highway Commission.
While the caption of the complaint does not so designate them, the complaint alleges that at all of the times mentioned the defendants Lee M. Ford, Walter W. Phillips and John M. Wheeler were the duly appointed, qualified and acting members of the State Highway Commission of the state of Montana. Judgment is asked against them individually and against the State Highway Commission.
The material allegations of the complaint are as follows: A public highway extending through Belgrade, Montana, is a part of a system of primary or interstate highways designated by the state and the Highway Commission as a state highway, constructed with federal assistance. The individual defendants, as members of the Highway Commission, voluntarily maintained and operated a division of maintenance and control, for the purpose of maintaining said highway. That "it was the ministerial duty of the said defendants, having voluntarily assumed the obligation of maintaining said highway, to see that the said highway was kept in proper and reasonable state of repair and to prevent the obstruction of the free passage and use of the said highway, and in the repair and maintenance of said highway to erect or cause to be erected and maintained suitable and sufficient warning signs as might be reasonably necessary on and along the said highway to warn the travelling public of the dangerous or unsafe sections thereof, and to exercise reasonable care in the maintenance, operation and control of said highway, so that it would be in a reasonably safe condition for public travel." Said defendants under authority vested in them employed a state highway engineer, a maintenance engineer, and a district maintenance engineer, under whose direction a maintenance employee was charged with the duty of patrolling such highway and maintaining same in repair. The defendants were charged with the duty of formulating necessary rules and regulations for the proper maintenance of such highway and of *Page 69 
taking steps to warn the public of dangerous and unsafe portions thereof. It was the duty of the defendants to repair any such dangerous or unsafe conditions of which they had knowledge, and to place or cause to be placed signs warning of such conditions. "It was the duty of * * * defendants to exercise reasonable care and diligence to avoid creating any slippery, dangerous or unsafe condition on the highway by placing or causing oil to be placed on the surface thereof which would render the same slippery and dangerous and unsafe for use by the travelling public."
That defendants, at some time prior to April 30, 1939, covered the surface of the highway with oil for the purpose of sealing the same, knowing that such application would make the highway slippery and dangerous for vehicles when made wet by snow or rain, by reason of the fact that the oil applied was unsuitable for use on roads, becoming exceedingly slippery when wet. On and prior to the date mentioned the said highway to the west of and extending through Belgrade was in a dangerous and defective condition in that its surface was rough, uneven and corrugated to such an extent, "as would throw automobiles out of control that came upon the same, driven by persons without knowledge of the unsafe condition thereof." That for a period of time prior to said date sufficient to permit repairs, the defendants knew, or by the exercise of reasonable diligence should have known, of such defective condition, "and that the drivers of vehicles proceeding over the same might lost [lose] control of such vehicles by reason of the peculiarly rough, corduroy, corrugated and uneven surface of the said highway, so that said vehicles might overturn, * * * and that by reason of the application of said oil to the surface of said highway as aforesaid, said highway was exceedingly slippery and dangerous when wet so that vehicles travelling over the same in wet weather might skid from said highway and overturn, causing injury to the occupants thereof; that nevertheless said defendants * * * negligently failed and omitted to repair said highway * * * and failed and omitted to provide by rules and regulations *Page 70 
theretofore adopted, that when a road becomes dangerous and unsafe for use, warning signs should be stationed at dangerous sections of highway, * * * and negligently failed and omitted to place or cause warning signs to be placed upon the aforesaid section of highway prior to the time of the accident hereinafter described, so that approaching motorists would be advised of the unsafe condition * * *."
That on April 30, 1939, at about 8:45 o'clock p.m., Henrietta Coldwater was riding in an automobile being driven in an easterly direction upon the described section of the highway toward Belgrade. Rain was then falling and the surface of the highway was wet. That the automobile was proceeding at a reasonable rate of speed, and both passenger and driver were without knowledge of the condition complained of. As "said automobile * * * came upon said dangerous, defective part of said highway * * * the same was jolted out of control * * * by reason of the rough and corduroy surface thereof and skidded from said highway and overturned, causing the injury to Henrietta Coldwater hereinafter mentioned; that each of the aforesaid negligent acts and omissions of said defendants was a proximate cause of the overturning of said automobile."
As above noted, the general demurrers of the defendants State Highway Commission, Phillips and Wheeler were sustained. Both the general and special demurrers of the defendants Ford and the surety companies were sustained. Because of the conclusion reached, we find it unnecessary to review the action of the trial court as to the special demurrers.
The questions presented are whether the complaint states facts sufficient to establish the liability of the State Highway Commission, or the individual liability of the members of that commission.
The State Highway Commission was created and is governed by the provisions of Chapter 156 of the Political Code, being section 1783 to 1800, Revised Codes, 1935. Section 1783 created the commission, to consist of commissioners to be appointed by the Governor, and gives it power to appoint an engineer and *Page 71 
other employees. Section 1784 requires the engineer to perform such duties as may be imposed upon him by the commission, to take and file the constitutional oath of office, and to give bond in such sum as may be determined by the commission.
Sections 1785 and 1786 prescribe certain duties, including the preparation and submission of periodic reports, the compilation of statistics, and investigation and determination of road building methods.
Section 1788 requires the highway commission to formulate all rules and regulations necessary for the government of the highway commission, and authorizes the commission to make rules necessary for compliance with federal acts granting aid for public highways. This section also requires the commission, in conjunction with boards of county commissioners, to formulate necessary rules and regulations for the construction, repair, maintenance and marking of state highways and bridges, and authorizes local supervision thereof.
Section 1789 authorizes employment and compensation of office and field help.
Section 1790 prescribes the manner of letting contracts for work on state highways and requires the execution by contractors to the state of Montana of a bond conditioned for the faithful discharge of such contracts.
Section 1792 authorizes the commission to organize and operate a division of maintenance and control, and by co-operation with the several boards of county commissioners, if necessary, to maintain state highways constructed by the state and such additional mileage deemed necessary by the commission.
Section 1793 provides that the commission, "shall cause to be erected and maintained such standard guides and warning signs as it may deem necessary on and along state highways."
Section 1797 confers authority in the commission "to exercise the power of eminent domain in the name of the state" in the acquisition of rights of way for highway purposes.
Sections 1799 and 1800 provide for handling of the state highway funds and trust funds by the state treasurer, and the payments *Page 72 
of accounts and expenditures by the state treasurer upon warrants drawn by the state auditor.
It is thus apparent that the only mandatory duty imposed upon the commission with reference to the construction, repair, maintenance and marking of highways is found in section 1788, which requires only the formulation of necessary rules and regulations for the accomplishment of these purposes, and in section 1793, requiring the commission to cause to be erected and maintained such standard guides and warning signs as it may deem necessary. The law contains no provision for liability of the commission or of the individual members thereof for damages by reason of the manner of the performance of their duties. Neither does the law, expressly or by implication, provide that the commission may sue or be sued. The only right of action prescribed is that of eminent domain, which must, under section 1797, be brought in the name of the state.
Appellants assert that, for two reasons, the defendant[1]  commission, in the actions and omissions complained of, was acting in a proprietary and not in a governmental capacity. First, they say, while the statutes require, as a governmental duty, the formulation of rules and regulations for the repair and maintenance of state highways, there is nothing in the law requiring the application to the highway of any specified surfacing material, particularly oil; that when the defendants undertook to apply to the highway surface an oil which was not adaptable for that purpose, they did so solely in a proprietary capacity, and did not perform any governmental duty imposed upon them. This contention we believe to be without merit. The method of carrying out the duties of the commission imposed by the law with reference to the maintenance and repair of highways, by necessary inference, is left to the discretion of the commission. Thus, the legislature expressly provided that such function should be performed under rules and regulations formulated by the commission.
Secondly, appellants argue that the commission's attempt to[2]  promote tourist travel by erecting historical signs and by *Page 73 
distributing literature advertising the state constitutes its activities a business which adds to the state's prosperity, and, therefore, almost wholly proprietary in nature; further, that the system of state highways is operated on a toll basis, the toll being collected in the form of a gasoline tax. But there can be no doubt that the accomplished purpose of the Highway Commission Act was the creation of an agency of the state for the accomplishment of the governmental function of establishment, construction and maintenance of a system of highways within the state for the use, convenience and benefit of the public. Appellants rely upon the decisions of this court in Johnson v. City of Billings, 101 Mont. 462, 54 P.2d 579, and Jacoby v. Chouteau County, 112 Mont. 70, 112 P.2d 1068, as authority for the contention that in the performance of duties imposed by the Act the commission acted, not in a governmental, but in a proprietary, capacity. We think these cases do not support such contention, in cases where, as here, the defendants acted in accordance with the mandate of the statute to keep the highway in repair and for no other purpose. In the Johnson case [101 Mont. 462,54 P.2d 583] this court, by inference, but without deciding the question, expressed the opinion that in the performance of similar duties pursuant to and within statutory mandate, county commissioners act in a governmental capacity. It was there said:
"Conceding, for the purpose of this opinion, that ordinarily the repair of, at least certain of, our highways constitutes a governmental function, it is not so with respect to the particular situation presented here. The city and county joined in the construction of a drain ditch for the benefit of both; a project which might have been initiated by the city for the preservation of the health and safety of the people (section 5039, subd. 15, Rev. Codes 1921), or by a county for the preservation of its roads, for which purpose the county might have been included in a drain district and treated in the same manner as a private corporation (State ex rel. Valley Center Drain District v. Board of Com'rs of Big Horn County, 100 Mont. 581, *Page 74 
51 P.2d 635), but were acting each for the other as well as for itself, and the work being done on the road at the time of the accident was in progress, not under the mandate of the statute requiring counties to keep roads in repair, but as a necessary and proper part of the drain project thus jointly being completed. Clearly, in so repairing the road, the city and county were each acting in the proprietary, and not in the governmental, capacity. * * *
"In repairing the highway, the county was acting voluntarily and in its proprietary capacity, and not under the mandate of the statute to keep the highways in repair."
In the Jacoby case, in which damages were allowed against a county for injuries resulting from the operation of a ferry, the rule adopted in the Johnson case was affirmed. There this court said [112 Mont. 70, 112 P.2d 1070]: "We adhere to the rule announced in the Johnson case to the general effect that a county in the performance of proprietary, as distinguished from governmental, functions is liable for damages due to its negligence."
We hold that in the performance of duties imposed upon it by[3]  law the commission was acting in a governmental capacity. Grande v. Casson, 50 Ariz. 397, 72 P.2d 676; Youmans v. Thornton, 31 Idaho 10, 168 P. 1141; Lickert v. Harp,213 Wis. 614, 252 N.W. 296; Conway v. State Consolidated Pub. Co.,57 Ariz. 162, 112 P.2d 218; Longstreet v. Mecosta County,228 Mich. 542, 200 N.W. 248; Robertson v. Monroe, 79 N.H. 336,109 A. 495.
We have already held that the commission is an agency of the state, created for the general purpose of the establishment, construction and maintenance of a system of state highways. 39 C.J.S., Highways, sec. 157, p. 1110; Elliot, Roads and Streets, 4th Ed., Vol. 2, p. 1000; Conway v. State Consolidated Pub. Co., supra; Grande v. Casson, supra; Campbell Building Co. v. State Road Commission, 95 Utah 242, 70 P.2d 857. It is an arm or branch of the state. It is beyond question in this jurisdiction that the state cannot be sued without its consent. Heiser v. Severy, Mont., 158 P.2d 501, and cases cited; Mills v. *Page 75 
Stewart, 76 Mont. 429, 247 P. 332, 47 A.L.R. 424. The state's immunity from suit extends to the boards, commissions and agencies through which the state must act. Heiser v. Severy, supra, and cases cited; Berman v. Minnesota State Agricultural Society, 93 Minn. 125, 100 N.W. 732; Wilson v. Louisiana Purchase Exposition Commission, 133 Iowa 586, 110 N.W. 1045, 119 Am. St. Rep. 646; Barker v. Hufty Rock Asphalt Co., 136 Kan. 834,  18 P.2d 568; United Contracting Co. v. Duby, 134 Or. 1,292 P. 309; New Mexico State Highway Commission v. Bible, 38 N.M. 372,34 P.2d 295; Dougherty v. Vidal, 37 N.M. 256,21 P.2d 90. Since any judgment against the commission could only be satisfied from state funds, such judgment would, in effect, be against the state. For these reasons we hold that the demurrer of the defendant State Highway Commission was properly sustained.
The remaining question is whether the complaint states a cause[4]  of action against the individual members of the commission and their sureties. This must be determined by the allegations of fact and not by conclusions of the pleader.
At the outset it must be borne in mind that the legislature has not expressly provided for liability of the commission or the individual members thereof, as in the case of county commissioners by sections 1627 and 4520, Revised Codes, 1935.
The acts of negligence complained of are, (1) the application of unsuitable oil to the surface of the highway, resulting in a slippery condition when wet; (2) failure to repair the rough, uneven and corrugated condition of the section of highway in question; (3) failure of the commission to formulate rules and regulations for the placing of warning signs; and (4) failure to place or cause to be placed signs warning motorists of the unsafe and dangerous condition of the highway. It is not alleged that the defendants were acting beyond the scope of their legally imposed duties; rather, that they either omitted the performance of such duties, or performed same in a negligent manner. Neither is it alleged that these defendants had actual notice of the conditions complained of, the complaint alleging that they *Page 76 
knew, or in the exercise of reasonable care and diligence should have known, of such conditions.
We have held that in carrying out the mandates of the Highway[5]  Act the commission acts in a governmental capacity, and in this instance acted within the scope of the duties imposed by that Act. Under such circumstances, if the commission itself cannot be held liable, neither may the individual members thereof, in the absence of legislative sanction, no showing of actual willful or malicious negligence on their part being made. As stated, the method of the performance of the duties imposed with reference to the construction, maintenance and repair of roads is discretionary. The crux of the complaint is negligence in failure to repair the highway and to place proper warning signs. No malice or corruption is imputed to defendants. We think that at most the acts and omissions complained of indicate possible errors of judgment in formulating rules for the maintenance and repair of highways and in the erection of proper warning signs. It is true that the complaint directly alleges that the commissioners and the state engineer "failed and omitted to provide by rules and regulations theretofore adopted, that when a road becomes dangerous and unsafe for use, warning signs should be stationed at dangerous sections of highway * * *." The duty of formulating rules and regulations is thus expressed in section 1788: "* * * and the state highway commission in conjunction with the board of county commissioners shall also formulate necessary rules and regulations for the construction, repair, maintenance and marking of state highways and bridges, and may provide for local supervision in such cases." What rules and regulations might be necessary under this provision appear to be left to the discretion of the commission. Likewise the placing of warning signs is a matter within the commission's discretion. Section 1793 requires that the commission "shall cause to be erected and maintained such standard guides and warning signs as it may deem necessary on and along state highways."
In the treatise on Highways in C.J.S., 40 C.J.S., sec. 251, *Page 77 
p. 285, it is said that in some jurisdictions highway officers charged with the duty of keeping highways in repair are held liable for injuries caused by their negligent failure to make repairs, on the ground that such duty is ministerial in its nature. We think the better rule, however, is stated in the same section, as follows: "In other jurisdictions, however, it is held that, except where the statute so provides, highway officers and the officers of the municipality whose duty it is to look after the roads are not personally liable for injuries arising from defective highways, or for mere nonfeasance or failure to perform an official duty, unless, as is held in some jurisdictions, they are guilty of willful or malicious negligence, * * * such decisions being based on the fact * * * that the duty in respect to repairs is quasi judicial and discretionary rather than ministerial, and is a duty owed to the public generally rather than to individuals. It has been said that statutes imposing on county commissioners the obligation to keep highways in repair cast on them a public duty as a board, such duty inhering in their official status, and do not render them individually liable for breach thereof." See, also, Binkley v. Hughes, 168 Tenn. 86,73 S.W.2d 1111; Wadsworth v. Town of Middleton, 94 Conn. 435,109 A. 246; Daniels v. Hathaway, 65 Vt. 247, 26 A. 970, 21 L.R.A. 377; Waldron v. Berry, 51 N.H. 136; Gresty v. Darby, 146 Kan. 63,68 P.2d 649; Lowe v. Storozyszyn, 183 Okla. 471,83 P.2d 170, and cases cited.
In the same section it is said: "In the absence of knowledge or of facts charging them with knowledge of the defective conditions causing the damage, highway officials are not personally liable therefor, and where they do not participate in performance of work on a highway and they exercise due care in the selection of persons to carry it on, highway officials may not be held responsible in the absence of actual knowledge of negligence." See, also, Laird v. Berthelote, 63 Mont. 122,206 P. 445; Becker v. Chapple, 72 Mont. 199, 232 P. 538; Strickfaden v. Greencreek Highway Dist., 42 Idaho 738,248 P. 456, 49 A.L.R. 1057. As noted above the complaint does not *Page 78 
allege actual notice of the defective conditions by the defendants; neither does it allege facts charging them with notice thereof.
The State Highway Act does not contemplate actual, physical supervision by the members of the commission of repair and maintenance of roads. So far as they are concerned, membership is a part-time job, undertaken by citizens with a sense of duty toward the state, doubtless in many instances at personal sacrifice. The law contemplates that state highways be established under their general supervision, and expressly provides for a state engineer, who "shall perform any acts or duties relating to the office of the highway commission, which said commission may impose upon him" and such other office and field help as it may deem necessary. As is said in Corliss v. Van Duzer, 132 Or. 265, 285 P. 253, 256, with reference to the duties of members of a highway commission governed by statutes very similar to ours: "The members of the state highway commission were chosen from different parts of the state, and the general duties of the board were defined and enjoined by law. They are state officials of a high grade, charged with the duty of selecting the routes and laying plans for the construction, maintenance, and repair of thousands of miles of highways, involving the expenditure of millions of dollars of the state finances. The law never contemplated that the board, or any member of it, should be at the place where work was being prosecuted and personally superintend the manner in which it was being done. The details of the work were necessarily in the hands of subordinates, and the law provides for such subordinates * * *."
We think that, compelled as they are by physical necessity and statutory mandate to appoint subordinates to perform the actual work and to supervise it, the members of the commission cannot, in the absence of misfeasance or actual negligence on their part, be held liable for the negligence of such subordinates, especially in the absence of actual notice. The doctrine of respondeat superior is not applicable. As stated by the Oregon Supreme Court in Corliss v. Van Duzer, supra: "The whole *Page 79 
tenor of the Highway Act, so far as it relates to immediate physical and personal supervision of work on the ground, seems to commit the supervision of such work to the engineer and his assistants. The commission locates and plans the work in a general way, the engineer and other subordinates supervise the work, and on this branch of the case the text-books and decisions are practically unanimous in holding that public officers are responsible only for their own misfeasance and negligence, and not for the negligence of those who are employed under them, if they have employed persons of suitable skill." See, also, Laird v. Berthelote, supra; Shannon v. Fleishhacker, Cal.App.,  2 P.2d 835; Fernelius v. Pierce, Cal.App., 123 P.2d 910; Hilton v. Oliver, 204 Cal. 535, 269 P. 425, 61 A.L.R. 297.
There is, perhaps, merit in appellant's contention that the[6]  rule of immunity of the sovereign from liability to the individual is out-moded, harsh and unjust. Nevertheless it is firmly established under the common law and beyond the power of this court to repudiate. Should the people see fit they have the power, through the legislature, to consent that the state may be sued, and to determine under what circumstances the state and its agencies shall become answerable to the individual. If reform in this respect is desirable, it is a matter for the legislature, not for the courts.
The trial court correctly sustained the general demurrers of the appearing defendants to the second amended complaint. The judgments are accordingly affirmed.
Mr. Chief Justice Johnson and Associate Justice Morris concur.